DETAILED ACTION
This action is in response to the RCE filed 20 September 2021.
Claims 1, 2, 4–11, 13–19, and 21–23 are pending. Claims 1, 10, and 19 are independent.
Claims 1, 2, 4–11, 13–19, and 21–23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 20 September 2021 has been entered.
Response to Arguments
The objection to claim 2 is withdrawn in light of the amendment.
The objections to claims 1, 10, and 19 were not addressed in the response, and therefore are maintained.
Applicant' s arguments, see remarks, filed 29 September 2021, with respect to the rejection(s) of claim(s) 1, 2, 4–11, 13–19, and 21–23 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jackson et al.
Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:
Claim 1 recites “…to obtain Document Object Model (DOM) tree, programming code…” which should instead recite “…to obtain a Document Object Model…”
Claim 10 recites “…to obtain Document Object Model (DOM) tree information, programming code…” which should instead recite “…to obtain a Document Object Model…”
Claim 19 recites “…to obtain Document Object Model (DOM) tree information, programming code…” which should instead recite “…to obtain a Document Object Model…”
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4–11, 13–19, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Wan et al. (US 2018/0052808 A1) [hereinafter Wan] in view of Weber et al. (US 2013/0151937 A1) [hereinafter Weber], Mulcahy et al. (US 2014/0342772 A1) [hereinafter Mulcahy], Ramani et al. (US 8,924,850 B1) [hereinafter Ramani], Chen (US 2015/0154160 A1), and Jackson et al. (“Filter Effects Module Level 1”) [hereinafter Jackson].
Regarding independent claim 1, Wan teaches [a] web page display method applied to a browser application on a mobile terminal, comprising:	parsing source code of a specified web page requested to display, to obtain Document Object Model (DOM) tree, programming code, and at least two pieces of style rule information, the DOM tree including first picture node information of picture nodes; Markup code of a web page is parsed to generate a Document Object Model (Wan, ¶ 38); JavaScript (Wan, ¶ 39) and CSS style code are also included (Wan, ¶¶ 32, 56, 59). The DOM structure includes image nodes (Wan, ¶¶ 48–49) and the script includes code for 	determining a current display mode, […]; The width of the displayed page [display mode] is determined by the browser (Wan, ¶ 71).	selecting style rule information corresponding to the current display mode from the at least two pieces of style rule information; CSS Media Queries are used to style elements in various ways, such as size or color, based on width breakpoint intervals (Wan, ¶¶ 58–59).	executing the programming code, to obtain an execution result, the programming code including second picture node information of the specified web page; The JavaScript is interpreted to change the layout and/or ordering of nodes in the DOM based on the width breakpoint intervals (Wan, ¶¶ 58–59, 72).	modifying the first picture node information according to the second picture node information in a process of executing the programming code, to obtain a modified DOM tree […], comprising: […]; The script is interpreted to change the order of elements, cause subsets of nodes to be made visible or invisible, or swap content between nodes (Wan, ¶ 72).	[…]	displaying the specified web page according to the modified DOM tree, the execution result, and the style rule information corresponding to the current display mode. The browser displays the page based on the modified DOM (Wan, ¶ 72) and the styles (Wan, ¶ 59).
Wan teaches display modes, but does not expressly teach picture or picture-less modes. However, Weber teaches:	the current display mode including a picture mode, a picture-less mode, and a picture-less in cellular network mode A web browser for a mobile device having image download settings including “do not download images” [picture-less mode], “download images on Wi-Fi” [picture-less in cellular network mode], and “download all images” [picture mode] (Weber, FIG. 4A).	determining a current network status of the mobile terminal, the current network status comprising cellular network and non-cellular network; The images may be downloaded when connected to Wi-Fi, but not when connected to a “broadband data network” [cellular network] (Weber, ¶ 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Weber with those of Wan, such that the browser stores a display mode that is used when rendering web pages. One would have been motivated to do so in order to allow the user to reduce the amount of data used to download web pages (Weber, ¶¶ 4, 18).
Wan/Weber teaches displaying placeholders in place of non-downloaded images (Weber, ¶ 16) but does not expressly teach checking whether the image is buffered/cached beforehand, or how the placeholder dimensions are determined. However, Mulcahy teaches:	upon determining that the current network status is cellular network,	traversing the first picture node information in the modified DOM tree to determine whether any picture resources corresponding to the picture nodes are buffered in a local memory; and A mobile device caches Internet Protocol data while on a non-cellular connection e.g. Wi-Fi (Mulcahy, ¶ 14). The IP data may be images (Mulcahy, ¶ 14) and the data may be for web 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mulcahy with those of Wan and Weber, such that the browser uses cached images before resorting to placeholders. One would have been motivated to do so in order to allow the user to view some of their desired content without using the costlier cellular connection (Mulcahy, ¶ 4).
Wan/Weber/Mulcahy teaches displaying placeholders in place of non-cached images, but does not expressly teach determining dimensions of the placeholders from modified web page data. However, Ramani teaches:	[obtain a modified DOM tree] before displaying the specified web page Metadata is used to render a page as it would appear with its final layout, etc. to prevent the page from reflowing and shifting content (Ramani, col. 1 l. 30–45, col. 2 l. 1–20). The metadata may include information about the DOM tree and CSS (Ramani, col. 6 l. 60 to col. 7 l. 35).	when a picture is not buffered, predicting a page display area of the un-buffered picture, including: determining actual dimensions and a display position of the un-buffered picture according to the modified first picture node information; and drawing the predicted picture display area on the display position by using the actual dimension[s] as a boundary area with a fill color; and The sizes and shapes of elements in a web page are 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ramani with those of Wan, Weber, and Mulcahy, such that placeholders for unbuffered/uncached images are predicted by taking into account code that modifies the size and/or layout of web page elements. One would have been motivated to do so in order to prevent reflow of the document when loading the images, thereby providing a better viewing experience for the user (Ramani, col. 1 l. 30–45).
Wan/Weber/Mulcahy/Ramani teaches predicting a placeholder for an image, but does not expressly teach the browser modifying a picture node based on second picture node information. However, Chen teaches:	before downloading a picture resource, obtaining, by the browser application, a target attribute from the second picture node information and an original attribute from the first picture node information, the target attribute and the original attribute being a same type of attribute; A target page is searched for target image objects using its DOM (Chen, ¶ 21). An alternative image having the same position and size as a target image is used during the loading of the target image (Chen, ¶ 19). 	comparing, by the browser application, the target attribute in the second picture node information obtained from executing the programming code with the original attribute in the first picture node information obtained from parsing the source code, […]; and A determination is made as to whether the size properties, e.g. the image length [original attribute], has been set, i.e. written in the image tag by the developer (Chen, ¶¶ 5, 28). The invention is carried out by a script [programming code] in the target page (Chen, ¶ 18).	modifying the original attribute in the first picture node information according to the target attribute upon determining that the original attribute is different from the target attribute, to obtain the modified DOM tree; If the image properties, e.g. image length, have not been set, then the properties are amended to match those of the alternative image/target image (Chen, ¶ 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen with those of Wan/Weber/Mulcahy/Ramani, such that the client modifies DOM to allow the browser to display a properly sized alternative image [placeholder]. One would have been motivated to do so in order to prevent the content on the page from shifting during the loading of images (Chen, ¶¶ 4–8).
Wan/Weber/Mulcahy/Ramani/Chen teaches modifying an attribute of a picture node, but does not expressly teach “color information”. However, Jackson teaches:	wherein the type of the attribute being obtained and compared includes color information Filter effects are applied to images on web 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jackson with those of Wan/Weber/Mulcahy/Ramani/Chen, such that the client modifies DOM to allow the browser to incorporate the final CSS styling, including image filters. Doing so would have been a matter of substituting one known element (the CSS styles taught by Ramani) with another (the CSS filter styles) to produce a predictable result (precomputing final CSS styles, wherein the styles include image filters modifying color).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein before the parsing source code of a specified web page requested to display, to obtain the Document Object Model (DOM) tree, programming code, and at least two pieces of style rule information, the method further comprises:	obtaining, by the mobile terminal, a display mode parameter in response to detecting a mode setting operation on a browser interface; and The script code detects when the web browser window is resized [a mode setting operation] (Wan, ¶ 33).
Wan teaches a mode setting operation, and using a display mode parameter (e.g., the window width), but does not expressly teach sending the parameter to a “kernel” for storage. However, Weber teaches:	sending, by the mobile terminal, the display mode parameter to an underlying kernel by using a preset front-end interaction interface for storage; and A web browser receives criteria for downloading images using a selection interface [preset front-end interaction interface] which is then stored in memory (Weber, ¶¶ 6–7). Weber does not use the term “kernel”, but teaches that the browser may be split into multiple modules of sub-programs (Weber, ¶ 35) and it would have been a matter of design choice to distribute functions such as receiving the selection and storing the selection among separate parts of one program.	obtaining, by the mobile terminal, the display mode parameter from the underlying kernel by using the front-end interaction interface; and The selection of the user is applied to subsequent web page downloads (Weber, ¶ 22).	determining, by the mobile terminal, the current display mode according to the display mode parameter. The web browser displays the web page, e.g. without images, according to the user selection (Weber, ¶¶ 28–29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Weber with those of Wan, such that the browser stores a display mode which is used when rendering web pages. One would have been motivated to do so in order to allow the user to reduce the amount of data used to download web pages (Weber, ¶¶ 4, 18).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the modifying, by the mobile terminal, the first picture node information according to the second picture node information in a process of executing the programming code, to obtain the modified DOM tree comprises:	registering, by the mobile terminal, a call interface function with a front-end interaction interface; Script code [function(s)] monitor for changes to the width of the web browser window [front-end interaction interface] (Wan, ¶¶ 33, 34, 69).	calling back, by the mobile terminal, the call interface function by using the front-end interaction interface, the call interface function including code to indicate an occasion to call the front-end interaction interface; and When the user resizes the window [front-end interaction interface] the script code detects the change and modifies the DOM if necessary (Wan, ¶¶ 33, 34, 69).	modifying, by the mobile terminal, the first picture node information according to the second picture node information in a process of executing the programming code by using the call interface function, to obtain the modified DOM tree. The live DOM is modified by the script code based on the new width (Wan, ¶¶ 33, 34, 69).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the displaying, by the mobile terminal, the specified web page according to the modified DOM tree, the execution result, and the style rule information corresponding to the current display mode comprises:	determining, by the mobile terminal, a picture display area according to the first picture node information in the modified DOM tree; and The size/dimensions of web page elements [i.e., picture nodes] can be defined 	displaying, by the mobile terminal, the specified web page according to the modified DOM tree, the picture display area, the execution result, and the style rule information corresponding to the current display mode. The browser evaluates the styles for the nodes [in order to render them for display] (Wan, ¶ 59).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein after the determining, by the mobile terminal, a current display mode, the method further comprises:	downloading, by the mobile terminal, resources of the specified web page according to the current display mode and the modified DOM tree; The images [resources] of the page are downloaded based on the user selection to download or not download images (Weber, ¶¶ 20, 22, 27, 28); the images are specified by image tags [which become DOM tree information] (Weber, ¶¶ 8, 24).	rendering, by the mobile terminal, a specified web page layout according to the modified DOM tree, the execution result, and the style rule information corresponding to the current display mode; and The browser displays the page based on the modified DOM (Wan, ¶ 72) and the styles (Wan, ¶ 59).	rendering, by the mobile terminal, the downloaded resources of the specified web page to the specified web page layout, to obtain and display the specified web page. The browser displays the page with images or image placeholders, based on the user selection (Weber, ¶¶ 25–27).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the modified DOM tree further comprises text node information, and the downloading, by the mobile terminal, resources of the specified web page according to the current display mode and the modified DOM tree comprises:	when the current display mode is the picture mode, downloading, by the mobile terminal, text resources of the specified web page according to the text node information in the modified DOM tree information; and The user may select a mode for downloading images only on Wi-Fi, or downloading all images (Weber, ¶ 28).	downloading, by the mobile terminal, picture resources of the specified web page according to the first picture node information in the modified DOM tree. If the user selects to download images, or selects placeholders after display of the web page without images, the images are downloaded (Weber, ¶ 16).
Regarding dependent claim 8, the rejection of parent claim 6 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the modified DOM tree further comprises text node information, and the downloading, by the mobile terminal, resources of the specified web page according to the current display mode and the modified DOM tree comprises: The web page may contain both images and text, e.g. body text or text metadata for the image placeholders (Weber, FIG. 4B–4C).	when the current display mode is the picture-less mode, downloading, by the mobile terminal, text resources of the specified web page according to the text node information in the modified DOM tree. If the user selects to not download images, the web pages are downloaded without the images (Weber, ¶ 16).
Regarding dependent claim 9, the rejection of parent claim 6 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the modified DOM tree further comprises text node information, and the downloading, by the mobile terminal, resources of the specified web page according to the current display mode and the modified DOM tree comprises: The web page may contain both images and text, e.g. body text or text metadata for the image placeholders (Weber, FIG. 4B–4C).	when the current display mode is the picture-less in cellular network mode, The user may select a mode where images are only downloaded over Wi-Fi (Weber, ¶ 28 and FIG. 4A). The images are not downloaded with the user is connected to a broadband data network [cellular network] (Weber, ¶ 22).	if the current network status is non-cellular network, downloading, by the mobile terminal, text resources of the specified web page according to the text node information in the modified DOM tree, and downloading picture resources of the specified web page according to the first picture node information in the modified DOM tree; If the device is connected to a Wi-Fi network, the images are downloaded (Weber, ¶ 22).
Wan/Weber teaches a mode wherein images are downloaded when connected to a Wi-Fi network, but not when connected to a cellular network, but does not expressly teach using images from a “buffer” as an alternative to downloading them. However, Mulcahy teaches:	if the current network status is cellular network and the local memory includes buffered picture resources, downloading, by the mobile terminal, the text resources of the specified web page according to the text node information in the modified DOM tree, and obtaining the buffered picture resources of the specified web page, wherein if the specified [web] page includes [an] un-buffered picture, [displaying] the un-buffered picture as a block having the actual dimension[s] with the fill color. A mobile device caches Internet Protocol data while on a non-cellular connection e.g. Wi-Fi (Mulcahy, ¶ 14). The IP data may be images (Mulcahy, ¶ 14) and the data may be for web sites (Mulcahy, ¶ 15). The cache [buffer] is checked before attempting to download the data or prompting the user to permit downloading using, e.g. cellular data (Mulcahy, ¶ 72). If the user selects to not download images, the web pages are downloaded without the images (Weber, ¶ 16). Data that is stored in the cache is used in place of downloading it over the cellular connection (Mulcahy, ¶¶ 18, 22). If the user selects to not download images, the web pages are downloaded without the images (Weber, ¶ 16). The user may be prompted to download data that is not in the cache [therefore the user may decline] (Mulcahy, ¶¶ 72, 77).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mulcahy with those of Wan and Weber, such that the browser uses cached images before resorting to placeholders. One would have been motivated to do so in order to allow the user to view some of their desired content without using the costlier cellular connection (Mulcahy, ¶ 4).
Claims 10, 11, 13, 14, 15, 16, 17, and 18 recite limitations substantially similar to those of claims 1, 2, 4, 5, 6, 7, 8, and 9 respectively, and therefore are rejected for the same reasons. Wan teaches an apparatus with a memory and a processor in FIG. 15 and ¶¶ 75 and 76.
Claim 19 recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons. Wan teaches a non-transitory storage medium in ¶ 76.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the picture resources are buffered in the local memory when the mobile terminal is switching the network status from non-cellular network to cellular network. The cache may be filled during times the device is typically connected to Wi-Fi, or refreshed when the device connects to the Wi-Fi network (Mulcahy, ¶ 67), e.g. the cache may refresh in the morning before the user leaves the area of the Wi-Fi network (Mulcahy, ¶ 66).
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	wherein the predicted picture display area of the un-buffered picture is drawn as a blank block. The placeholder may be a blank space (Ramani, col. 13 l. 25–35).
Regarding dependent claim 23, the rejection of parent claim 1 is incorporated and Wan/Weber/Mulcahy/Ramani/Chen further teaches:	when modifying the first picture node information, the type of the attribute being obtained and compared further includes at least one of position information, dimension information, or size information. The image object properties that may be amended include size properties, e.g. image length (Chen, ¶ 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176